Title: To Thomas Jefferson from Anne Cary Randolph, 24 February 1803
From: Randolph, Anne Cary
To: Jefferson, Thomas


          
            Dear Grand Papa
            
              before 24 Feb. 1803
            
          
          Your letters give me so much pleasure that I accept with joy the proposal you made me in your last to become your correspondant. I am very much obliged to you for the profile and verses you sent me. I am reading Thucydidies in english and ancient history in french and am learning arithmetic but I am going on very slowly in my french for want of a dictionary if Mr Duane has got me one will you be so good as to forward it by the first opportunity he promised MaMa that it should be in Washington before she left it but as it had not arrived Papa left money with Captain Lewis to pay for it Elen gives her love to you and says she hopes to be able to write to you soon herself as she is now learning little Cornelia has Just come to beg that I will give her love to you adieu Dear Grand Papa your affectionate Grand daughter
          
            A C Randolph
          
        